NO. 07-08-0076-CR
                                                     NO. 07-08-0077-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

MARCH 4, 2008

______________________________


ARNALDO ORTIZ, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee


_________________________________

FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

NOS. 10,937 and NO. 11,009; HON. DAN MIKE BYRD, PRESIDING

_______________________________

Abatement and Remand
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Arnaldo Ortiz (appellant) filed notices of appeal from his two convictions of
aggravated sexual assault on January 15, 2008.  On the same day, the trial court filed its
certification representing that appellant has the right of appeal in both cases.  However,
the appellate record reflects that appellant failed to sign the certifications pursuant to Texas
Rule of Appellate Procedure 25.2(d) which requires the certifications to be signed by
appellant and a copy served on him.
 
          Consequently, we abate the appeals and remand the causes to the 46th District
Court of Wilbarger County (trial court) for further proceedings.  Upon remand, the trial court
shall take such action necessary to secure and file with this court certificates of right to
appeal that comply with Texas Rule of Appellate Procedure 25.2(d) by April 3, 2008. 
Should additional time be needed to perform these tasks, the trial court may request the
same on or before April 3, 2008.  
          It is so ordered.  
                                                                           Per Curiam
 
Do not publish.